Citation Nr: 0919781	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from September 1958 to January 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
pertinent part continued a 20 percent evaluation for anterior 
capsular laxity of the left shoulder with recurrent 
dislocation.

In April 2007 the Board denied the Veteran's claim for 
increase.  He appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In May 2008 the 
Court granted the parties' Joint Motion for Remand and 
remanded the appeal to the Board for readjudication 
consistent with the Joint Motion.

In August 2008 the Board remanded the appeal for development 
of the record.  The case was subsequently returned to the 
Board for appellate consideration.


FINDING OF FACT

The Veteran's left shoulder disability is manifested by a 
history of recurrent dislocation with residual capsular 
laxity, some instability, degenerative changes, pain, and 
limitation of motion; there is no evidence of nonunion, 
fibrous union, or loss of head of the shoulder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left shoulder disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5201, 5202 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in April 2004, prior to the adjudication of 
the Veteran's claim for increase, invited the Veteran to 
submit evidence showing that his left shoulder disability had 
increased in severity.  The evidence of record was listed and 
the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  

An August 2008 letter provided the Veteran with the status of 
his claim.  He was again invited to submit supportive 
evidence, and the AOJ described the various types of evidence 
that might help substantiate the Veteran's claim.  This 
letter also discussed the manner in which VA determines 
disability ratings and effective dates, and provided the 
Veteran with the pertinent diagnostic criteria used in 
evaluating shoulder disabilities.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The August 2008 
letter advised the Veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter also provided the 
Veteran with the pertinent diagnostic criteria used in 
evaluating shoulder disabilities.  Moreover, the VA 
examination reports of include the evidence necessary to 
decide the Veteran's claim for increase.  Finally, the 
Veteran stated in July 2008 and September 2008 that he had no 
additional evidence to submit.  In essence, the record 
demonstrates that that the Veteran was aware of the evidence 
necessary to substantiate his claim for increase, and that 
all relevant evidence has been obtained.  The Board therefore 
finds that the fundamental fairness of the adjudication 
process is not compromised in this case.

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Board finds that such 
examinations were adequate, in that they were conducted by 
neutral, skilled providers who accurately recited the 
Veteran's history and provided in depth examinations of the 
claimed disability.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected left (minor) shoulder 
disability warrants a disability rating in excess of 20 
percent.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disability has not significantly changed and that a 
uniform evaluation is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected left shoulder disability is 
under the provisions of Diagnostic Code 5202.  Under this 
regulatory provision, a 20 percent rating is warranted for 
impairment of the humerus (minor) by malunion with moderate 
or marked deformity; or recurrent dislocation of the shoulder 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements, or infrequent episodes and 
guarding of all movement only at shoulder level.  A 40 
percent evaluation is warranted for the minor arm where there 
is fibrous union of the shoulder, a 50 percent rating for the 
minor arm is warranted for nonunion (false flail joint), and 
a 70 percent rating is warranted loss of head of shoulder 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2008).

Other potentially applicable codes include Diagnostic Code 
5201 for limitation of motion of the arm.  Under this 
regulatory provision, the 20 percent rating contemplates the 
arm (minor) limited to shoulder level or limited to midway 
between the side and shoulder level.  A rating of 30 percent 
is warranted where motion of the minor arm is limited to 25 
degrees from the side.  A 30 percent rating is also warranted 
for ankylosis of the scapulohumeral articulation intermediate 
between favorable and unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2008). With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Historically, the Veteran identified being right hand 
dominant on his August 1958 enlistment examination.  He 
exhibited symptoms of what appeared to be dislocation of the 
left shoulder, spontaneously reduced, and was placed on 
profile which preventing him from performing pull-ups or 
swimming.  A Medical Board Report in September 1974 found his 
left shoulder rehabilitated allowing him for full 
unrestricted duty.

On VA examination in August 1997, there were no scars or 
atrophy.  Both arms could be brought to the pivotal position 
without difficulty.  Range of motion was forward flexion of 
zero to 180 degrees.  The Veteran limited abduction due to 
the fear of dislocation, but the examiner opined that 
abduction would also be normal.  External and internal 
rotation were to 90 degrees.  The examination was not 
painful.  The diagnosis was status post dislocation of the 
left shoulder with recurrent dislocation and anterior 
capsular laxity with tendency to recurrent dislocation.  
However, the examiner indicated that the danger of recurrent 
dislocation was limited if the Veteran avoided the position 
of dislocation, which was abduction and external rotation, 
particularly with any kind of force.  The examiner also 
indicated that the Veteran would have significant functional 
impairment only with a recurrent shoulder dislocation.

Service connection was granted via a March 1998 rating 
decision.  The Veteran filed his claim for increase in 
January 2004.  He reported an inability to lift his left arm 
above his shoulder without a lot of pain.  He stated that he 
could no longer sleep on his left side.  He reported that a 
CT scan of his left shoulder conducted at VA showed 
inflammation of the joint and degenerative joint disease.

VA medical records from 2002 to 2004 reflect the Veteran's 
complaints of left shoulder pain. 

On VA examination in June 2004, the Veteran reported left 
shoulder pain that interfered with his sleep.  He indicated 
that he avoided dislocations by restricting overhead 
movement.  He related that he had pain or aching during the 
day about 15 days of the month that it was usually posterior 
in location.  He noted increased pain if attempting to 
elevate his arm above 90 degrees.  The examiner stated that 
the November 2003 CT scan verified some mild osteoarthritis 
changes in the acromioclavicular joint, as well as in the 
humeral head area.  There was no evidence of fracture or 
dislocation.  The current symptoms were primarily those of 
pain.  On physical examination, the Veteran's left shoulder 
had 90 degrees of glenohumeral abduction, 80 degrees of 
external rotation, and 45 degrees of internal rotation.  The 
movements above the Veteran's head did not seem painful at 
the limits.  Strength of the musculature about the shoulder, 
including the rotator cuff, seemed normal.  There was no 
superficial tenderness or muscle spasm.  The diagnosis was 
recurrent dislocation of the left shoulder, which had some 
laxity and which, apparently, still had some instability.  
The examiner noted that the Veteran had controlled his 
instability by voluntary restrictions placed on use of the 
left shoulder limiting his up and down reach.  He stated that 
the Veteran's main problem was with pain that probably 
compared to subtracting another 20 percent of his shoulder 
movement.  In an addendum, the examiner stated that the 
Veteran did not use assistive devices, did not have flare-ups 
or additional limitation with flare-ups, repetitive use did 
not cause special problems, and he had not had any 
incapacitating episodes due to the left shoulder.

An additional VA examination was carried out in November 
2008.  The Veteran's history was reviewed, and the examiner 
clearly stated that he had reviewed the claims file in its 
entirety.  The Veteran reported a number of dislocations over 
the years, and noted that he currently had painful limited 
motion.  He denied periods of flare-up.  The examiner noted 
that the Veteran did not use any assistive devices or braces.  
He also noted that the Veteran's activities of daily living 
were affected in that overhead activities were painful.  
Physical examination revealed normal shoulder contours with 
no atrophy of the musculature.  There was tenderness over the 
anterior aspect of the shoulder and in the bicipital groove.  
There was no obvious instability with anterior or posterior 
pressure to the glenohumeral joint.  The Veteran had a 
positive apprehension sign with the shoulder abducted and 
externally rotated.  Internal rotation was from zero to 45 
degrees with pain at the extreme of motion, external rotation 
was from zero to 70 degrees with pain at the extreme of 
motion, abduction was from zero to 90 degrees with pain from 
60 to 90 degrees, and forward flexion was from zero to 80 
degrees with pain from 50 to 80 degrees.  The Veteran was 
noted to have weakness with motion and pain with repetitive 
motion.  There was no effect of incoordination, fatigue, 
weakness, or lack of endurance on the function of the joint.  
An X-ray series was essentially unremarkable.  The examiner 
noted that there was no X-ray documented evidence of 
glenohumeral dislocation, but that the Veteran had suspected 
subluxation of the joint with resultant development of 
arthralgias of the glenohumeral joint over the years.  He 
stated that there was no fracture, so that there was no 
fibrous union or nonunion of the humeral head.  He further 
stated that the Veteran had undergone no surgical procedure 
and that therefore there was no resection resulting in 
"flail joint."  

The lay and medical evidence establishes that the Veteran has 
a history of recurrent dislocation of the left shoulder with 
residual capsular laxity and some instability. The Veteran 
has been able to avoid recurrent dislocation by avoiding 
certain types of movements, including limiting overhead 
movements.  This reflects functional impairment to at least 
shoulder level, which is contemplated by the 20 percent 
evaluation for limitation of motion of the minor arm.  The VA 
examination in June 2004 measured glenohumeral abduction to 
90 degrees and estimated an additional 20 percent range of 
motion loss due to pain; such would cause limitation to 
approximately 64 degrees.  Such a finding, when considering 
38 C.F.R. §§ 4.40 and 4.45, falls well short of the criteria 
required for a higher 30 percent rating limitation of motion 
under Diagnostic Code 5201.  Likewise, the finding of the 
November 2008 examination, showing pain at 60 degrees of 
abduction, also falls short of the criteria required for an 
evaluation in excess of 20 percent for the minor arm.

Clearly, there is no ankylosis, so that a higher evaluation 
pursuant to Diagnostic Code 5200 is not applicable.  Further, 
consideration of a higher rating under Diagnostic Code 5202 
is not warranted.  In this regard the Board notes that a CT 
scan of the Veteran's left shoulder revealed no evidence of 
nonunion or loss of the head of the shoulder.  Moreover, the 
November 2008 VA examiner reviewed X-rays and specifically 
stated that there was no fracture, so that there was no 
fibrous union or nonunion of the humeral head,  He also 
stated that the Veteran had undergone no surgical procedure 
and that therefore there was no resection resulting in 
"flail joint."  As such, a higher rating pursuant 
Diagnostic Code 5202 is not warranted. 

As the Veteran's current rating contemplates painful motion, 
consideration of a separate rating for degenerative arthritis 
is not for consideration.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds 
the Veteran's own reports of symptomatology to be credible.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for higher 
evaluations.

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluations are appropriate.

The Board has considered the Court's holding Hart, and 
whether it is appropriate to apply "staged" ratings.  
However, the evidence demonstrates that, over the course of 
the Veteran's current appeal, symptomatology attributable to 
this disability has remained relatively stable.  Based on a 
review of the entire record, the Board finds that, throughout 
the time period that the Veteran's increased rating claim has 
been pending, symptomatology attributable to this disability 
has not, in fact, undergone varying and distinct levels of 
severity.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The evidence preponderates against this claim for increase 
and there is no doubt to be resolved.  Accordingly, the claim 
for an increased evaluation must be denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
left shoulder disability is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


